 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY MONEYHAM, : No. 3:18cv625
Plaintiff .
(Judge Munley)
Vv. :
:(Magistrate Judge Saporito)
UNITED STATES, et al., :
Defendants

 

AND NOW, to wit, this Wess, of December 2019, we have before us
for disposition Magistrate Judge Joseph F. Saporito, Jr.’s report and
recommendation, which proposes the granting of the defendants’ motion to
dismiss or for summary judgment and the dismissal of plaintiff's civil rights
complaint. No objections to the report and recommendation have been filed, and
the time for such filing has passed. Therefore, in deciding whether to adopt the
report and recommendation, we must determine if a review of the record
evidences plain error or manifest injustice. FED. R. Civ. P. 72(b) 1983 Advisory
Committee Notes (“When no timely objection is filed, the court need only satisfy
itself that there is no clear error on the face of the record to accept the
recommendation”); see also 28 U.S.C. § 636(b)(1); Sullivan v. Cuyler, 723 F.2d
1077, 1085 (3d Cir. 1983).

 

 
 

 

After a careful review, we find neither a clear error on the face of the record
nor a manifest injustice, and therefore, we shall adopt the report and
recommendation. It is hereby ORDERED as follows:

1) The magistrate judge's report and recommendation (Doc. 50) is
ADOPTED;

2) The plaintiff's section 1983 denial of shower claim is DISMISSED;

3) The defendants’ motion to dismiss or for summary judgment (Doc. 36) is
GRANTED;

4) The Clerk of Court is directed to enter judgment in favor of the
defendants and against the plaintiff with respect to the remainder of plaintiff's
claims; and

5) The Clerk of Court is directed to close this case.

sin

United Stgte tes Die tric Go vn

BY wn Cc

 
